UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5053


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRED ALASHAWN FRASIER, a/k/a Fred A. Frazier, a/k/a Fred
Lashon Frasier, a/k/a Fred Lashan Frasier, a/k/a Fred Lashan
Frazier,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00593-PMD-1)


Submitted:   June 1, 2012                 Decided:    June 11, 2012


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy W. Murphy, KOLB & MURPHY, Sumter, South Carolina, for
Appellant.   Sean Kittrell, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Fred Alashawn Frasier appeals his jury conviction and

120-month sentence for one count of possession of a firearm by a

felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2006).

Counsel      has    filed       a     brief    in     accordance         with     Anders      v.

California, 386 U.S. 738 (1967), indicating that Frasier wishes

to challenge the district court’s denial of his Fed. R. Crim. P.

29 motion, the reasonableness of his sentence, and whether his

trial   counsel       was      ineffective.           Frasier      has   filed     a    pro   se

supplemental brief raising the issues identified by counsel, and

the Government declined to file a responsive brief.                               Finding no

error, we affirm.

             We     review      the    district       court’s      denial    of    Frasier’s

Rule 29 motion de novo.                See United States v. Alerre, 430 F.3d

681, 693 (4th Cir. 2005).                  When a Rule 29 motion is based on a

claim   of     insufficient           evidence,       the    jury’s      verdict       must   be

sustained “if there is substantial evidence, taking the view

most favorable to the Government, to support it.”                           United States

v.   Abu     Ali,     528      F.3d    210,    244     (4th       Cir.   2008)     (internal

quotation marks and citations omitted).                          Substantial evidence is

“evidence      that      a    reasonable      finder        of   fact    could    accept      as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                      United States v. King, 628

F.3d    693,       700       (4th   Cir.      2011)     (internal        quotation       marks

                                               2
omitted).        We have reviewed the record of the district court

proceedings and conclude that it was reasonable for the jury to

accept the Government’s evidence as adequate and sufficient to

find Frasier guilty of the offense with which he was charged

beyond a reasonable doubt.

            We      also   discern     no       error   in    Frasier’s    120-month

sentence.     After United States v. Booker, 543 U.S. 220 (2005),

we review a sentence for reasonableness.                   Gall v. United States,

552 U.S. 38, 51 (2007).            The first step in this review requires

us to ensure that the district court committed no significant

procedural error.           United States v. Evans, 526 F.3d 155, 161

(4th   Cir.      2008).       Procedural         errors      include    “failing   to

calculate     (or    improperly      calculating)          the   Guidelines   range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C. § 3553(a) (2006)] factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the

chosen sentence—including an explanation for any deviation from

the Guidelines range.”            Gall, 552 U.S. at 51.

            Only     if    this    Court    finds    the     sentence   procedurally

reasonable can it consider the substantive reasonableness of the

sentence imposed.          United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009).           We presume on appeal that a sentence within

the Guidelines range is reasonable.                 See United States v. Allen,

491 F.3d 178, 193 (4th Cir. 2007).

                                            3
            A review of Frasier’s presentence investigation report

establishes       that    he     was    properly         placed       in    criminal       history

category VI and that the district court correctly attributed to

him a total offense level of thirty, yielding a Guidelines range

of   168   to     210    months.            Because       of     the       statutory       maximum

applicable to Frasier’s conviction, his final Guidelines range

is   120   months.         See    18     U.S.C.         § 924(a)(2);         U.S.     Sentencing

Guidelines        Manual        (“USSG”)           §§     2K2.1(a)(2),           3A1.2(c)(1),

5G1.1(a), ch.5, pt. A (2010).                  Frasier nonetheless asserts that

the district court should not have increased his offense level

six levels, pursuant to USSG § 3A1.2(c)(1) (2010).

            This        Court     reviews      for        clear       error     the     district

court’s     factual       findings       underlying             the    application         of     an

enhancement.        United States v. Carter, 601 F.3d 252, 254 (4th

Cir.   2010).           Pursuant       to     USSG       § 3A1.2(c)(1),          a     defendant

qualifies    for    a     six-level         enhancement          if,       knowing    or    having

reasonable cause to believe that a person is a law enforcement

officer,     he    assaults        the      officer        in     a    manner        creating      a

substantial risk of serious bodily injury during the course of

an offense or during immediate flight from the offense.                                         USSG

§ 3A1.2(c)(1).          Under the Guidelines, such conduct is tantamount

to   aggravated      assault,          USSG   §     3A1.2       cmt.       n.4(A),     which     is

defined as “a felonious assault that involved (A) a dangerous

weapon with intent to cause bodily injury (i.e., not merely to

                                               4
frighten) with that weapon; (B) serious bodily injury; or (C) an

intent to commit another felony.”                        USSG § 2A2.2 cmt. n.1.                In

determining whether an assault was committed, this Court looks

to the common meaning of assault, as well as its common law

meaning.    United States v. Hampton, 628 F.3d 654, 660 (4th Cir.

2010).     Battery       of     a    law   enforcement        officer         satisfies      USSG

§ 3A1.2(c)(1)’s assault requirement.                       Id. at 661.           We conclude

that,    given     the    officers’        testimony          that    Frasier        violently

struggled to escape apprehension, and subsequently reached for a

weapon that the officers rightfully believed was operable, the

district    court        did    not     err     when     it    applied        the    six-level

enhancement to Frasier’s offense level.

            We reject on this appeal Frasier’s assertion that his

trial counsel was ineffective.                       An ineffective assistance of

counsel    claim    should          generally       be   raised      in   a    habeas    corpus

motion    under     28     U.S.C.A.        § 2255        (West    Supp.       2011)     in    the

district court.          See United States v. Richardson, 195 F.3d 192,

198 (4th Cir. 1999).                Although an ineffective assistance claim

may be cognizable on direct appeal if “it conclusively appears

from the record that defense counsel did not provide effective

representation,”          id.       (internal       quotation        marks     and    citation

omitted), it does not conclusively appear on the record that

counsel    provided       ineffective         representation.             Accordingly,        an



                                                5
ineffective assistance of counsel claim is not cognizable on

this appeal.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                    This Court

requires that counsel inform Frasier, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If   Frasier      requests   that   a   petition     be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in    this    Court   for   leave   to   withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on Frasier.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   Court    and    argument   would    not   aid     the

decisional process.



                                                                        AFFIRMED




                                         6